FILED
                            NOT FOR PUBLICATION                             OCT 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50404

               Plaintiff - Appellee,             D.C. No. 2:11-cr-01036-CAS

  v.
                                                 MEMORANDUM *
TERRALL EUGENE TILLMAN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                            Submitted October 15, 2013 **

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Terrall Eugene Tillman appeals from district court’s judgment and

challenges his guilty-plea conviction and 120-month sentence for distribution of

methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A)(viii).

Pursuant to Anders v. California, 386 U.S. 738 (1967), Tillman’s counsel has filed

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided Tillman the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Tillman waived his right to appeal his conviction, with the exception of an

appeal based on a claim that his plea was involuntary. He also waived the right to

appeal most aspects of his sentence. Our independent review of the record

pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds

for relief as to Tillman’s plea or any aspects of the sentence not covered by the

sentencing appeal waiver. We therefore affirm as to those issues. We dismiss the

remainder of the appeal in light of the valid appeal waivers. See United States v.

Watson, 582 F.3d 974, 988 (9th Cir. 2009).

         We remand to the district court with instructions to amend the judgment to

delete “Possession with Intent to Distribute,” and replace it with “Distribution of,”

and to reflect that Tillman was convicted of violating 21 U.S.C. § 841(a)(1) and

(b)(1)(A)(viii).

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED in part; DISMISSED in part; REMANDED to correct the

judgment.


                                            2                                   12-50404